17‐1554 
Norma Knopf and Michael Knopf v. Meister, Seelig & Fein LLP 
 
                     UNITED STATES COURT OF APPEALS 
                         FOR THE SECOND CIRCUIT 
                                                  

                             SUMMARY ORDER 
                                                  
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 11th day of May, two thousand 
eighteen. 
 
PRESENT:  JOHN M. WALKER, JR., 
                   DENNIS JACOBS, 
                            Circuit Judges, 
                   KATHERINE B. FORREST,1 
                            District Judge. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
NORMA KNOPF AND MICHAEL KNOPF, 
                   Plaintiffs‐Appellants, 
 
                   ‐v.‐                                           17‐1554 
 
MEISTER, SEELIG & FEIN LLP, 
                   Defendant‐Appellee, 

 Judge Katherine B. Forrest, of the United States District Court for the Southern 
1

District of New York, sitting by designation. 

                                                1 
                    
PURSUIT HOLDINGS, LLC, 
                   Defendant. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                                       ERIC W. BERRY, Berry Law PPLC; 
                                                     New York, NY. 
 
FOR APPELLEE:                                        STEPHEN B. MEISTER (Howard S. 
                                                     Koh, on the brief), Meister Seelig & 
                                                     Fein LLP; New York, NY. 
 
       Appeal from a judgment of the United States District Court for the 
Southern District of New York (Cote, J.). 
        
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court is 
AFFIRMED. 
        
       Norma Knopf and Michael Knopf appeal from a judgment of the United 
Stated District Court for the Southern District of New York (Cote, J.) dismissing, 
on summary judgment, the Knopfs’ constructive fraudulent conveyance claim 
under New York Debtor‐Creditor Law (“DCL”) §§ 273, 274, and 275.  The Knopfs 
also appeal the district court’s order dismissing on a Rule 12(b)(6) motion the 
Knopfs’ claim of actual fraudulent conveyance under DCL § 276 and the denial 
of two discovery motions.  We assume the parties’ familiarity with the 
underlying facts, the procedural history, and the issues presented for review. 
        
       This case stems from a long‐running dispute between the Knopfs and 
Michael Sanford, the owner of Pursuit Holdings, LLC (“Pursuit”).  As relevant to 
this appeal, in 2006 the Knopfs extended loans to Pursuit for $1,690,860 to 
purchase a residence at 44 East 67th Street, Unit PHC (“PHC”), and $3,250,000 to 
purchase three condominiums at 10 Bedford Street.  In 2009, the Knopfs filed suit 
against Sanford in New York County Supreme Court seeking repayment of both 
real estate loans and three personal loans, and the imposition of a constructive 
trust based on Pursuit’s failure to grant them a mortgage on the properties. 



                                                2 
        
       On July 29, 2014, Sanford entered into a written engagement agreement 
with Meister Seelig & Fein LLP (“MSF”), in which that firm agreed to provide 
legal services to Sanford in the Knopfs’ state court action.  On January 6, 2015, 
MSF and Sanford amended the engagement agreement to stipulate that Sanford 
(on behalf of Pursuit and other entities owned by Sanford) would mortgage PHC 
in favor of MSF for $575,000, of which $275,000 would pay for prior services and 
$300,000 would be deposited in escrow.  The $300,000 escrow would cover 
certain specified legal work that MSF agreed to perform, to be billed at MSF’s 
normal hourly rate; the amendment also stipulated that funds would be released 
from the $300,000 escrow only upon Sanford’s written approval.  On the same 
day, Pursuit executed a promissory note for up to $575,000 and a mortgage 
against PHC in favor of MSF securing the note.  The Knopfs argue that the 
mortgage and promissory note constitute an actual and constructive fraudulent 
conveyance. 
        
       We review a grant of summary judgment de novo, VKK Corp. v. Nat’l 
Football League, 244 F.3d 114, 118 (2d Cir. 2001), “view[ing] the evidence in the 
light most favorable to the party opposing summary judgment, . . . draw[ing] all 
reasonable inferences in favor of that party, and . . . eschew[ing] credibility 
assessments.”  Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 122 (2d Cir. 
2004) (internal quotation marks omitted). “Summary judgment is appropriate 
only if the moving party shows that there are no genuine issues of material fact 
and that the moving party is entitled to judgment as a matter of law.”  Miller v. 
Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). 
        
       We review de novo a grant of a Rule 12(b)(6) motion to dismiss, “accepting 
all factual allegations in the complaint as true, and drawing all reasonable 
inferences in plaintiffs’ favor.”  Rothstein v. UBS AG, 708 F.3d 82, 90 (2d Cir. 
2013) (internal quotation marks omitted).  “To survive a motion to dismiss, a 
complaint must contain sufficient factual matter, accepted as true, to state a claim 
to relief that is plausible on its face.”  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) 
(internal quotation marks omitted). 
        
       We review a district court’s ruling on a motion to compel discovery for 
abuse of discretion.  See Arista Records, LLC v. Doe 3, 604 F.3d 110, 117 (2d Cir. 



                                          3 
2010).  A district court abuses its discretion “if it based its ruling on an erroneous 
view of the law or on a clearly erroneous assessment of the evidence, or rendered 
a decision that cannot be located within the range of permissible decisions.”  In 
re Sims, 534 F.3d 117, 132 (2d Cir. 2008) (internal quotation marks and citation 
omitted). 
        
       Upon such review, we conclude that the district court properly dismissed 
the Knopfs’ claims for actual and constructive fraudulent conveyance and that 
the Knopfs’ arguments challenging the district court’s denial of two discovery 
motions are meritless.  Accordingly, we affirm for substantially the same reasons 
stated by the district court in its thorough decisions. 
        
       The judgment of the district court is AFFIRMED. 
        
                                         FOR THE COURT: 
                                         CATHERINE O’HAGAN WOLFE, CLERK 




                                          4